Citation Nr: 1227329	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  10-21 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Patrick Mulqueen, Law Clerk


INTRODUCTION

The Veteran served on active duty from December 1963 to June 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board has recharacterized the Veteran's claim of service connection for PTSD as a single claim of service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  The Veteran does not have any verifiable in-service stressors.

3.  The Veteran's service treatment and personnel records do not reflect evidence of psychiatric symptoms, a diagnosed psychiatric disability in service or at service separation, or a credible event to which a current psychiatric disability can be linked.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 4.125 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C.A.          §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in a September 2009 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the September 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment, personnel and VA medical treatment records have been obtained.  The Board notes that VA has a duty to assist the Veteran in obtaining credible evidence to corroborate his alleged stressor.  In developing the record, the RO requested that the Veteran provide evidence of his claimed stressor associated with PTSD.  Additionally, the RO submitted two separate record requests, in December 2009 and May 2012, to the Joint Service Records Research Center (JSRRC) in order to verify the Veteran's claimed stressor. 

The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's claimed acquired psychiatric disability.  Under McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006), VA must provide a medical examination in disability compensation (service-connection) claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McClendon, 20 Vet. App. at 81; see also 38 U.S.C.A.           § 5103A (d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).   

However, the requirements of McClendon are not met in this case.  As discussed in detail below, the evidence of record does not establish an in-service event, injury, or disease to which a current psychiatric disability can be linked.  Further, there is no persuasive medical evidence indicating that any current acquired psychiatric disabilities may be linked to service, nor any credible lay evidence of continuity of symptomatology since service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McClendon, 20 Vet. App. at 83.  No such evidence is present here.  

In this regard, the Federal Circuit has held that "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and that a Veteran's mere conclusory or generalized lay statement that a service event or illness caused the his current condition is insufficient to require the Secretary to provide a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).

Thus, referral of this case for a VA examination would be a fruitless exercise.  The duty to assist is not applicable here because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (a)(2) (2002); 38 C.F.R. § 3.159(d) (2011).

There is no indication in the record that any additional evidence relevant to the issue herein decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a) (2011).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159 (2011).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b) (2011).

The Veteran contends that he has a psychiatric disorder, specifically PTSD, which is related to his military service.  Although the Veteran originally claimed service connection for PTSD, the medical evidence of record indicates that the Veteran meets the criteria for an anxiety disorder.  Thus, the Board has characterized the issue to reflect a broad definition of the claim and will address service connection for PTSD and any additional psychiatric disabilities.  See Clemons, 23 Vet. App. at 5-6 (a claimant without medical expertise "is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented").

PTSD

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (2011) (noting that VA has adopted the nomenclature of the DSM-IV).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  See 38 C.F.R. § 3.304(f).

The Board finds no evidence in the record that the Veteran participated in combat during active service.  With regard to the question of whether the Veteran engaged in combat, the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b) (West 2002), requires the Veteran to have participated in events constituting an actual fight or encounter with a military foe, hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  Mere service in a combat area or combat zone does not in itself lead to the conclusion that an individual engaged in combat.  Id.  Here, the Veteran's service personnel records reflect that he served in the Navy aboard the USS Midway during the Vietnam War Era; however, the record does not reflect receipt of any combat decorations.  Further, there is nothing in the Veteran's service personnel records or service medical records to show combat service.  Thus, 38 C.F.R. § 3.304(f) is inapplicable in this case.

As it is not shown that the Veteran engaged in combat, his unsupported assertions of service stressors are insufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  Credible supporting evidence means that "the [Veteran's] testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In a December 2009 Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder, the Veteran proffered his alleged stressor relating to service.  The Veteran claimed that on or about May 18, 1964, he witnessed a sailor die on the aircraft carrier's flightline when a plane accidentally struck the steering arm which the sailor was operating.

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to eliminate the corroboration requirement for an alleged in-service stressor if the stressor was related to the Veteran's "fear of hostile military or terrorist activity."  75 Fed. Reg. 39,843  (2010).  The regulatory revision applies to service connection claims for PTSD that were appealed to the Board before July 13, 2010, but not decided by the Board as of that date.  Id.  As such, the Veteran's claim is affected by the amended regulation.  

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  In this case, the Veteran's claimed stressor does not relate to fear of hostile military or terrorist activity as defined by the regulation.  Accordingly, § 3.304(f) does not affect the Veteran's case.

After reviewing the entire claims file, the Board finds that the record lacks sufficient corroborating evidence to verify the actual occurrence of the Veteran's asserted in-service stressor.  The Veteran initially contended that a sailor named "Graig" was the shipmate who died in the plane accident.  In December 2009, the RO requested records pertaining to the alleged incident from JSRRC.  JSRRC reviewed the USS Midway's historical summary and May 1964 deck logs, which documented several injuries but no deaths.  Additionally, a search of the 1964 Department of Defense casualty database revealed no death of a sailor named Graig, or any variant thereof.      

The Veteran subsequently submitted an undated "In Memoriam" page, which listed, among others, one [redacted].  According to the Veteran, Mr. [redacted] is the sailor who was killed in the aircraft accident on the USS Midway in May 1964.  In May 2012, the RO again requested records pertaining to the alleged incident from JSRRC.  A review of the ship's May 1964 deck logs found no record of the accident described by the Veteran.

The Board finds that the RO's attempts to verify the claimed stressor were reasonable and adequate.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002) (VA's duty to assist the Veteran in the development of his claim requires VA to "make reasonable efforts to obtain relevant records (including private records) that the claimant adequately identifies to [VA] and authorizes [VA] to obtain").  The RO, in a reasonably clear way, advised the Veteran that independent evidence was needed to verify his alleged stressor and that such evidence was obtainable only if the Veteran could furnish some concrete data as to time, place, and witnesses.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The RO twice attempted to get such information from JSRRC despite the paucity of data furnished by the Veteran.

The Board acknowledges that, during a March 2009 outpatient psychiatry consult at the Kansas City VA Medical Center (VAMC), the Veteran recalled having felt fear of possible violence between white and black sailors while stationed aboard the USS Midway.  However, the Veteran never asserted this fear as a PTSD stressor in any statements in support of his claim.  Even if the Board construed such reported fear of violence as an alleged stressor, it is ultimately unverifiable.  As the Veteran did not serve in combat and his purported fear of violence does not relate to fear of hostile military or terrorist activity, the alleged stressor must be established by official service records or other credible supporting evidence.  While VA has a duty to assist the Veteran in obtaining credible evidence to corroborate his alleged stressor, in order for VA to attempt to verify an alleged stressor, at a minimum, the Veteran must provide a stressor that can be documented.  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 1.D, para. 14.d.  Under the circumstances, the Board finds that this alleged stressor is not specific enough for verification by VA and JSSRC.

In light of the above, the Board finds the Veteran's purported stressors to be not credible.  As the Veteran does not have any verifiable stressors, the claim for service connection for PTSD must be denied.  See 38 C.F.R. § 3.304(f) (2011).  Consequently, a discussion of whether the Veteran currently has a PTSD diagnosis for VA purposes under 38 C.F.R. § 4.125(a) is unnecessary.

Acquired Psychiatric Disability

As previously noted, the Board has recharacterized the Veteran's claim of service connection for PTSD as a single claim of service connection for an acquired psychiatric disability, including PTSD.  See Clemons, 23 Vet. App. at 5-6.  Medical records from the Kansas City VAMC dated July 2008 to July 2009 tend to indicate that the Veteran meets the criteria for an anxiety disorder.  However, the evidence of record fails to show that the Veteran's anxiety disorder is related to his service.

As to service incurrence under 38 C.F.R. § 3.303(a) (2011), the Veteran's service treatment records are silent as to any complaints, treatment, or diagnosis of any acquired psychiatric disorder, including an anxiety disorder.  Upon the Veteran's June 1965 separation examination, the Veteran was clinically evaluated as "normal" for psychiatric purposes.  The Veteran has not alleged anxiety symptoms in service or at service separation.  Nor is there credible evidence on file linking an acquired psychiatric disability to any incident of service.  As discussed above, the Board finds the Veteran's claim to have witnessed a fellow sailor's death to be not credible.  JSRRC twice reviewed the USS Midway's historical summary and May 1964 deck logs.  Not only did the searches fail to reveal evidence of the death of [redacted] or anyone named Graig, they found no shipboard deaths whatsoever.  Accordingly, entitlement to service connection for an acquired psychiatric disability based on in-service incurrence must be denied.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306 (2011). 

Moreover, there is no competent evidence indicating any medical nexus between the Veteran's current anxiety disorder and service.  The Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious through lay observation.  However, while the Veteran might believe that his current psychiatric symptoms are medically related to service, the question of causation in this case extends beyond an immediately observable cause-and-effect relationship, and is one that requires medical expertise to answer.  As such, the Veteran is not competent to address etiology in the present case.  Furthermore, the Board finds no competent medical evidence linking the Veteran's current anxiety to his military service.  The July 2008 to July 2009 VAMC outpatient treatment records did not link the Veteran's current anxiety disorder to his period of active service.  Rather, anxiety was attributed to worries about his financial situation.  

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b) (2011), the Veteran has not asserted that his psychiatric symptoms began and persisted since service.  Moreover, the Board finds that the length of time between the Veteran's separation from active duty in June 1965 and the initial treatment for psychiatric symptoms in 2008 weighs heavily against finding continuity.

Under these circumstances, the Board finds that the claim for service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


